 

‘FILED

July 26, 2019
UNITED STATES DISTRICT COURT FOR THE |... | clerk, usoistrict court

EASTERN DISTRICT OF

CAI i
EASTERN DISTRICT OF CALIFORNIA ——Lg—

 

 

 

CF

UNITED STATES OF AMERICA, )
) Case No. 2:19-MJ-00111-DB-2
Plaintiff, — )
Vv. ) ORDER FOR RELEASE OF
) PERSON IN CUSTODY
DIANE ELLIS, )
)
Defendant. )

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release DIANE ELLIS, Case No. 2:19-MJ-00111 -DB-2,
Charge 21 USC §§ 841(a)(1). (b)((1 (A 1)(B), 843 , from custody subject to the conditions
contained in the attached “Notice to Defendant Being Released” and for the following reasons:
Release on Personal Recognizance
¥Y_ Bail Posted in the Sum of $_50,000 (co-signed)

_V____ Unsecured Appearance Bond
Appearance Bond with 10% Deposit
Appearance Bond with Surety
Corporate Surety Bail Bond
_ 7 VY (Other) With Pretrial Release Supervision and Conditions of

Release as stated on the record in open court.

 

This release order is not effective until the date defendant has signed and understands the

attached “Notice to Defendant Being Released”.

 

art, ‘
Issued at _Sacramento, CA_ on _July 26,2019 at 52 ‘SO pm..

  

 

 
  

Deborah Barnes
United States Magistrate Judge
